Citation Nr: 1810487	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits for the period from February 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1985 to August 1994 and from September 1999 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin (Pension Center).  Jurisdiction of the Veteran's claims file is maintained at the Regional Office (RO) in New Orleans, Louisiana.

The Veteran indicated in his August 2012 VA Form 9 that he wished to testify at a Travel Board hearing.  However, in a June 2017 letter, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1. Effective January 16, 2007, the Veteran was awarded a combined 30 percent rating for a service-connected low back disability and service-connected radiculopathy of the right lower extremity, effective February 1, 2012, the Veteran was awarded a total disability rating due to individual unemployability due to his service-connected disabilities. 

2.  The compensation amount awarded for the Veteran's combined compensation ratings is greater than the monthly amount awarded for nonservice-connected pension.

3. Veteran's cannot simultaneously receive compensation benefits for service-connected disabilities and nonservice-connected pension benefits.

4. The August 2011 decision of the Committee granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $47,404.67 for the period from February 1, 2007 through April 30, 2011.




CONCLUSIONS OF LAW

1. Because the Veteran received the higher monthly benefit available under the law, his combined compensation benefits for his service-connected disabilities rather than his nonservice-connected pension, the termination of payments for nonservice-connected pension benefits was proper as a matter of law, and there remains no case or controversy over the issue of termination.  38 U.S.C. §§ 511, 1521, 5107, 7104; 38 C.F.R. §§ 3.271, 3.272, 19.4, 19.5, 20.101 (2017).

2. Because the August 2011 decision granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $47,404.67 for the period from February 1, 2007 through April 30, 2011, there remains no case or controversy over the issue of whether termination of the nonservice-connected benefits for this period was proper.  38 U.S.C. §§ 511, 5107, 7104; 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that termination of his nonservice-connection pension benefits during the appeal period was improper.

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to whether the termination of nonservice-connected pension benefits was proper, he separately requested for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $71,248.67, which was caused by the appealed termination of pension benefits.  See May 2011 demand letter; July 2011 financial status report.  A December 2010 letter shows that the Veteran began receiving the maximum pension rate available for a Veteran with three dependents in February 2007, which was reduced to the rate applicable to a Veteran with two dependents in September 2007 when one of his dependents was removed.  Subsequently, information received from the Social Security Administration showed that the Veteran and one of his dependents had been entitled to unreported income from that agency since before February 2007.  Eventually, the above-cited overpayment was created because his annual income exceeded the maximum allowable for VA nonservice-connected pension benefits.

In the August 2011 decision, the Committee reduced the total debt of $71,248.67 by $23,844.00 to reflect the Veteran's entitlement to service-connected compensation benefits during this period but granted in full the Veteran's request for a waiver of the remaining debt of $47,404.67.

In simpler terms, the Veteran no longer has an outstanding debt caused by the termination of his pension benefits for the time period in question.  As such, the issue of whether termination of the Veteran's nonservice-connected pension benefits was proper has effectively become moot by the waiver of the overpayment in the amount of $47,404.67.  In other words, the Veteran essentially already received the full benefit he is requesting on appeal, regardless of whether entitlement to such benefits was warranted.

Upon careful review of the evidence of record, the Board finds the question of whether the Veteran's nonservice-connected pension benefits were properly terminated during the period in question has effectively been resolved inasmuch as any overpayment created by the termination of benefits has been waived.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to whether termination of nonservice-connected pension benefits from February 1, 2007 through April 30, 2011 was proper must be dismissed.

Further, to the extent that the Veteran requested to receive nonservice-connected pension funds during the period from February 1, 2007, because he is in receipt of compensation benefits at a combined 30 percent disability rating from February 1, 2007, and a total disability rating due to individual unemployability since February 1, 2012, he cannot receive nonservice-connected pension benefits during this period as claimants cannot receive both compensation benefits and nonservice-connected pension benefits from VA at the same time as a matter of law. Additionally, for this time period he has been given compensation benefits because this award amount is greater than the amount he would have been entitled to receive for his nonservice-connected pension benefits. Thus, he is not prejudiced by the determination to award him his compensation benefits in lieu of his nonservice-connected pension benefits.


ORDER

The appeal as to the propriety of the termination of the Veteran's nonservice-connected pension benefits for the period from February 1, 2007 is dismissed.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


